Citation Nr: 1041359	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected cervical spine disability.

2.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected low back disability.

3.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected patellofemoral syndrome of the left knee prior 
to May 21, 2009 and evaluation in excess of 30 percent beginning 
on that date.

4.  Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1976.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the RO in New 
York, New York that continued ratings of 20 percent for the 
service-connected lumbar and cervical spine disorders and 
continued a rating of 10 percent for the service-connected left 
knee disorder.

In his Substantive Appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO, and a hearing was duly scheduled 
at the RO in May 2008.  

However, the Veteran withdrew his request for the hearing in 
writing on the day of the scheduled hearing; his request for a 
hearing before the Board is accordingly deemed to be withdrawn.

In March 2009, the Board remanded the issues on appeal to the RO 
for further development.  The file has now been returned to the 
Board for further appellate review.

In January 2010 the Veteran requested that custody of the file be 
transferred to the RO in Winston-Salem, North Carolina, which is 
now VA's Agency of Original Jurisdiction. 

The issue of TDIU rating has been reasonably raised by the record 
and is addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  The service-connected cervical spine disability is not shown 
to be manifested by unfavorable ankylosed, the neurological 
deficits associated with the cervical spine disability are 
separately compensated, and he has not had incapacitating 
episodes associated with the cervical spine having a total 
duration of four or more weeks during a 12-month period.

2.  The service-connected lumbar spine disability is shown to be 
manifested by forward flexion to 58 degrees or better and is not 
entirely ankylosed; the neurological deficits associated with the 
thoracolumbar spine disability are separately compensated, and he 
has not had incapacitating episodes associated with the 
thoracolumbar spine having a total duration of four or more weeks 
during a 12-month period.

3.  Prior to May 21, 2009 the service-connected left knee 
disability was manifested by degenerative arthritis with 
extension not worse than 0 degrees and flexion not worse than 100 
degrees, without instability.

4.  Beginning on May 21, 2009 the service-connected left knee 
disability is shown to be manifested by degenerative arthritis 
with extension of -20 degrees and flexion of 130 degrees, without 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for the 
service-connected cervical spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.71a including 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5242, 5243 (2009).

2.  The criteria for a rating higher than 20 percent for the 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5242, 5243 (2009).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected left knee disability prior to May 21, 2009 and 
a rating in excess of 30 percent after that date are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5257-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks increased ratings for his service-connected 
disabilities of the lumbar spine, cervical spine and left knee.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004). 

The record reflects that the Veteran was provided the required 
notice in a letter mailed in July 2003, prior to the initial 
adjudication of the claim.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claim.  In this regard, the 
Board notes that service treatment records (STRs) and VA and 
private outpatient records were obtained.  

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claim, and the Board is also unaware of any such evidence.  

Moreover, the Veteran has recently been afforded appropriate VA 
examinations that fully respond to the Board's remand 
instructions.  The Board accordingly finds the originating agency 
has substantially complied with the Board's remand directives.  
Dymant v. West, 13 Vet. App. 141, 146-47 (1999). 

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims on 
appeal.


General Legal Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 (2009) concerning the effects of 
the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities on appeal.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  


Evaluation of Cervical Spine Disability

Rating Criteria

During the pendency of this claim, the criteria for evaluating 
disabilities of the spine were revised.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the claim 
from the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

Under the criteria in effect prior to September 26, 2003 
pertaining to limitation of motion of the cervical spine, a 
rating of 10 percent was warranted for slight limitation of 
motion.  A rating of 20 percent was warranted for moderate 
limitation of motion.  A rating of 40 percent was warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).  

Alternative diagnostic codes defined rating for ankylosis, but 
the Veteran is not shown to be ankylosed so those criteria will 
not be discussed herein. 

The rating schedule did not define "slight" versus "normal" 
versus "severe" limitation of motion.  However, although the 
criteria under Diagnostic Codes 5290 through 5292 were less 
defined that the current criteria, guidance can be obtained from 
the amended regulations.  In adopting specific ranges of motion 
to define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is the 
last edition of the Guides that measured range of motion of the 
spine using a goniometer.  See Supplementary Information, 67 Fed. 
Reg. 56509 (Sept. 4, 2002).  In other words, even though pre-2003 
regulations did not define normal range of motion for the spine, 
the current definition is based on medical guidelines in 
existence since 1984, and the Board can consider the current 
ranges of motion to rating spine disabilities under the old 
criteria.

In that regard, the Board notes that under current VA rating 
criteria normal range of motion of the cervical spine is defined 
as forward flexion and extension to 45 degrees each, lateral 
flexion to 45 degrees bilaterally, and rotation to 80 degrees 
bilaterally.  38 C.F.R. § 4.71a, Plate V (2009).  Normal combined 
range of motion of the cervical spine is 340 degrees.  Note to 
General Rating Formula for Diseases and Injuries of the Spine.

Alternatively, the Veteran's spine disorder may be rated for 
intervertebral disc syndrome (IVDS), DC 5293.  The rating 
criteria for this disorder are as follows: evaluate IVDS either 
on the total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic signs 
and symptoms resulting from IVDS that are present constantly, or 
nearly so.  

When rating IVDS under the "incapacitating episode" method, the 
following criteria apply.  A rating of 10 percent is awarded for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  

A rating of 20 percent is awarded for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  

A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A rating of 60 percent is 
awarded for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are rated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  The two evaluations are then combined under the guidance 
of 38 C.F.R. § 4.25.  

When evaluating under this diagnostic code, if IVDS is present in 
more than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever results in a higher evaluation 
for that segment.  

Effective on September 26, 2003, disabilities of the spine are 
rated under a General Rating Formula for Diseases and Injuries of 
the Spine, with rating criteria pertinent to the cervical spine 
as follows.  

A rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees.  

A rating of 20 percent is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees.  

A rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.  A rating of 40 percent is assigned for 
unfavorable ankylosis of the entire cervical spine.  A rating of 
100 percent is assigned for unfavorable ankylosis of the entire 
spine.  

The above criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

IVDS is evaluated under DC 5243 either under the General Rating 
Formula or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation.  As in the previous rating criteria, an 
"incapacitating episode" is defined as a period of acute signs 
and symptoms that require bed rest prescribed by a physician and 
treatment by a physician, and the rating criteria are unchanged.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Complete paralysis of the median nerve of the dominant extremity 
warrants a 70 percent rating.   Complete paralysis is shown by 
the hand inclined to the ulnar side, the index and middle fingers 
extended more than normal, considerable atrophy of  the muscles 
of the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition, at right angles to 
palm; flexion of wrist weakened; pain with trophic disturbances.  
Severe incomplete paralysis warrants a 50 percent rating; 
moderate incomplete paralysis warrants a 30 percent rating; and, 
mild incomplete paralysis warrants a 10 percent rating.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.


Analysis

Of note, the Veteran is separately compensated for hemiparesis of 
the left upper extremity (LUE) under DC 8515, rated at 10 percent 
from May 2009.  He is also separately compensated for hemiparesis 
of the left lower extremity (LLE) under DC 8520, rated at 20 
percent from November 2002 and at 40 percent from September 2008.  
Those ratings are not on appeal before the Board.  

The Veteran's instant request for increased rating for his 
cervical spine disability was received in April 2003.

The Veteran presented to the VA neurology clinic in November 2002 
complaining of left foot dragging, loss of balance and leg 
cramps.  He denied incontinence or dysuria.  He denied much neck 
pain but endorsed some weakness in the right shoulder and arm.  
The clinical impression was chronic low back pain syndrome, 
lumbar spondylosis with radiculopathy, right herniated disc at 
L4-5 and spinal stenosis.

The clinical impression was status post cervical discotomy and 
laminectomy questionable for C5-6 herniated disc with myelopathy.  
An emergency magnetic resonance imaging (MRI) scan was performed, 
which showed a large disc bulge with herniation at C3-4, C4-5 and 
C6-7 with cord compression and severe stenosis.  The Veteran was 
advised to consider emergency laminectomy.

The Veteran had surgery by VA in February 2003 for laminectomy of 
the cervical spine due to symptoms of deterioration of his gait 
and numbness/fine coordination of his hands.  Postoperative X-ray 
of the cervical spine showed degenerative disc disease at C3-4 
and C6-7.  

A comparison of computed tomography (CT) scans postoperatively 
versus preoperatively showed good decompression of the spinal 
canal resulting from the laminectomy.  Postoperative notes also 
cited improvement in gait (no longer dragging the left foot) and 
some improvement in numbness of the hands, although he continued 
to experience some muscle spasms in the neck.

A postoperative follow-up note in March 2003 stated the Veteran 
was doing well after surgery, with significantly improved gait 
(no longer needed a cane for ambulation as he did prior to 
surgery) and hand coordination slowly improving as well.  In 
April 2003 a neurologist stated the Veteran's examination was 
significant only for some mild intrinsic weakness of the hands, 
and the Veteran was cleared to return to work.

The Veteran had a VA examination of the spine in June 2003.  The 
examiner did not have medical records for review.  The Veteran 
complained of neck pain characterized as "uncomfortable" in 
severity and variable in intensity.  Flare-ups were also variable 
in terms of severity, frequency and duration but were 
precipitated at night or with bending/turning.  He endorsed using 
a straight cane for ambulation and complained of unsteadiness, 
asserting he could walk less than one block.  The Veteran stated 
he was employed as an airport supervisor and was on his feet a 
lot, which aggravated his pain.  

On examination his cervical spine range of motion was limited in 
all directions with pain; forward flexion was to 25 degrees (out 
of 45), extension was to 0 degrees (out of 45), and lateral 
flexion/rotation was to 15 degrees (out of 45) bilaterally.  
Cervical paraspinal muscles were tender to palpation.   

Neurological examination was significant only for reflexes 
showing exaggerated deep tendon reflexes in the bilateral upper 
extremities.  There were no incapacitating episodes of IVDS 
excluding the recent 4-day hospitalization for laminectomy.  The 
examiner diagnosed degenerative disc disease (DDD) of the 
cervical spine status post decompressive laminectomy and fusion.

A VA MRI of the cervical spine in August 2003 showed an 
impression of osteophyte ridge with foraminal narrowing at C4-5 
and C6-7.

A VA neurology note dated in October 2003 stated the Veteran was 
feeling better since his surgery and his walking was improving.  
Examination showed moderate leg spasticity, strength normal, 
slight slowness in fine upper extremity movements, mild leg 
incoordination and spastic gait.  The impression was status post 
cervical laminectomy and instrumentation and residual cervical 
myelopathy.

A VA orthopedic note in December 2003 noted the Veteran reporting 
increased strength and less numbness and tingling in the hands 
since surgery.  The Veteran reported having to walk about three 
hours per day, with particular trouble going down stairs.  He 
felt that the neck and upper extremities were improving in 
strength but the LLE continued to be weak.  The Veteran could now 
walk for long distances with a cane, but slowly and with a limp.  
He was observed to have a spastic gait with occasional hip hike 
on the left.  The assessment was spasicity secondary to cervical 
myelopathy.

A VA physical therapy note in December 2003 noted right foot drop 
with debility.

VA neurology notes in May 2004 noted post-cervical laminectomy 
stable and improving but reported left arm weakness and pain, 
with slightly depressed left biceps and wrist reflexes.  There 
was decreased sensation at left C6 dermatome.  The impression was 
mild cervical radiculomyelopathy.

In June 2005 a VA neurology note characterized the cervical 
myelopathy as stable.

 The Veteran presented to the VA emergency room in July 2007 
complaining of tingling and numbness in the fingertips; the ER 
impression was paresthesias and cervical spine stenosis.  MRI 
impression generally was status post fusion from C3 to T1, with 
findings of cervical spondylosis.  Repeat MRI one week later 
showed no intervening changes but noted limited range of motion 
on flexion-extension and mild diffuse degenerative change.  EMG 
showed bilateral carpal tunnel syndrome (CTS), more severe on the 
right, but no signs of membrane instability and therefore no 
evidence of radiculopathy. 

A VA neurology note in November 2007 noted mild left arm lifting 
weakness, mild left leg drag, and decreased sensation in the left 
deltoid, right fingers and left thigh.  The impression was right 
CTS of recent onset, mild left cervical radiculomyelopathy, 
status post cervical laminectomy and instrumentation and meralgia 
paresthetica.
 
VA CT of the cervical spine in January 2008 showed status post 
cervical fusion and decompression with no evidence of hardware 
malfunction; cervical spondylosis with multilevel foraminal 
narrowing worst at C3/4, C4/5 and C6/7 levels; and, no evidence 
of foraminal narrowing at the C7/T1 level.

A VA EMG in April 2008 showed mild peripheral neuropathy of the 
upper extremities of unknown etiology but found no evidence of 
cervical radiculopathy.  A PM&S physician endorsed bilateral CTS 
and mild peripheral neuropathy of unclear etiology but no 
evidence of present cervical radiculopathy.

A VA MRI of the cervical spine in June 2008 showed status post 
posterior fusion and decompression from C3 to T1 with stable 
appearance of focal area of myelomalacia at the C4/C4 level and 
questionable signal abnormality in the cord at the C5/C6 level 
also unchanged, with stable appearance of multilevel spondylitic 
changes.

The Veteran had a VA examination of the spine in May 2009.  The 
examiner reviewed the claims file and noted the Veteran's medical 
history in detail.  

In terms of current cervical symptoms, the Veteran complained of 
neck pain with movement, ranging in severity from 5/10 to 10/10; 
the pain was described as steady, pretty much daily or every 
other day, and with the sharp pains lasting 2-3 minutes at a 
time.  

In terms of current lumbosacral symptoms, the Veteran reported 
postoperative pain 6-7/10 in severity, described as sharp and 
worse with prolonged sitting; he endorsed a little improvement of 
left leg pain but continued to complain of left leg weakness.  

The Veteran reported left leg numbness, weakness and spasm.  He 
reported occasional hand spasms.  He stated his symptoms were 
relatively steady and without flare-up.  

The Veteran reported having a cane at home but not feeling secure 
enough to relinquish use of a wheeled walker.  He endorsed using 
a back brace and stated he could walk at most one block.   He 
stated he needed help dressing, showering, cooking and shopping.  
He stated he had not worked since his lumbar spine surgery.  He 
was unable to participate in any sports.  He could drive a car 
but only on short-distance trips of 30 minutes or less.

On examination, it was difficult to assess the Veteran's posture 
because of his back brace, but the examiner noted decreased 
cervical lordosis.  There were two stable cervical scars that did 
not limit function or range of motion.  

The Veteran was observed to walk with a very slow gait with the 
rolling walker, with slight spastic component and slight left 
foot drag.  Range of motion of the cervical spine was forward 
flexion to 35 degrees with mild pain at the end of the range.  

The examiner was unable to assess additional functional loss due 
to pain, weakness, incoordination or lack of endurance.  The 
examiner noted a fixed postural deformity with straightening of 
the cervical lordosis.  The examiner also noted difficulty 
walking due to spasticity and weakness of the LLE that was 
somewhat related to the cervical spine since there was a history 
of myelomalacia of the cervical cord.

The examiner performed a neurologic evaluation noting decreased 
sensation to light touch in the third and fourth fingers of the 
left hand; sensation in the upper extremities was otherwise 
normal.  

Motor examination of the upper extremities was 5/5 and bulk was 
normal. Deep tendon reflexes (DTRs) were hyper on the left at 3+ 
and were 2+ on the right.  The examiner diagnosed residuals of 
cervical spondylosis and stenosis with myelomalacia of the spinal 
cord, now status post decompression and fusion.  The examiner 
requested additional examination by a neurologist because of 
cervical cord involvement; as noted, the reexamination was 
performed in October 2009.
  
The Veteran also had a VA medical examination in May 2009 for 
reevaluation of his neurological disorder.  The examiner reviewed 
the claims file and noted the Veteran's medical history in 
detail.  

The Veteran reported current relief of his left leg pain but 
endorsed continued chronic gait disorder and left side weakness.  
RUE and RLE strength was normal.  LUE strength was 4/5, and LLE 
strength was 3/5 to 4/5.  Gait showed moderate spastic ataxia 
that required use of a walker.  The diagnosis was status post 
multiple cervical surgeries, status post lumbar laminectomy and 
fusion and moderately severe cervical myelopathy at C4-5 with 
residual mild left hemiparesis and moderately severe gait 
disorder.
   
The Veteran presented to the VAMC in North Carolina as a new 
patient in August 2009.  He reported tingling of the fingers in 
his right hand for the past month and endorsed weakness of the 
left leg and left arm since neck surgery in 1988.  Motor strength 
of the small muscles in the hands was 3+/5 bilaterally and for 
the large muscles of the arms 5/5 bilaterally. 

In October 2009 the Veteran had VA EMG for evaluation of gait 
difficulty, upper extremity paresthesias and poor balance.  He 
described current difficulties of spastic gait, dragging the left 
foot, poor balance and numbness/tingling of both hands.  He was 
unable to ambulate without using a walker, had marked difficulty 
with transfers in and out of bed and was unable to lift objects.  

The examination revealed normal muscle bulk with increased tone 
in the let upper and lower extremities.  There was 5/5 strength 
in the bilateral upper and lower extremities.  Reflexes were 3+ 
throughout.  There was mildly reduced vibratory sensation in the 
toes and increased sensitivity to pinprick throughout the arms 
and legs.  

The specific question was to assess neuropathy versus compressive 
mononeuropathy versus cervical radiculopathy.  NCS showed sural 
sensory responses to be absent.  The conclusion was abnormal EMG 
due to CTS at the bilateral wrists and evidence of mild 
polyneuropathy as evidenced by the absent sural responses.  

The examiner stated the clinical picture of the left upper 
extremity was most consistent with cervical myelopathy, while the 
tingling in fingers and toes was incidental and due to CTS and 
mild neuropathy, but incidental.   

In an addendum the examiner stated that EMG could not diagnose 
cervical neuropathy but the Veteran's deficits and gait problems, 
other than right hand neuropathy, were probable due to cervical 
myelopathy.

The Veteran had another VA examination of the spine in October 
2009.  The examiner again reviewed the claims file and noted the 
Veteran's history in detail.  The Veteran complained of sharp and 
shooting cervical pain with moderate flare-ups every 1-2 days and 
resulting in 50 percent loss of function during flare-ups.  

Also, during flare-ups, the Veteran required assistance with 
dressing and was more likely to confine himself to the house.   
He reported 1-2 days of incapacitating episodes during the past 
year due to cervical symptoms.  
  
 On examination, the cervical spine was ankylosed in neutral 
position associated with spinal fusion.  The cervical sacrospinal 
muscles showed spasm, guarding, pain with motion and weakness but 
no atrophy or tenderness.  Cervical spine range of flexion was to 
28 degrees initially and to 25 degrees with repetition, the most 
important factor after repetition being pain.  

The examiner diagnosed cervical myelopathy and stated that the 
disability prevents sports; causes severe limitation of exercise; 
causes moderate limitation of chores and shopping; and, causes 
mild limitation of recreation, traveling, feeding, bathing, 
dressing, toileting and grooming.  

The same examiner in October 2009 performed an examination of the 
peripheral nerves.   The Veteran complained of weakness, 
numbness, paresthesias, dysesthesias and impaired coordination in 
the RUE extending to the fingers.  

On examination, motor strength was 4/5 for all extremities and 
sensory examination was 2/2 for all extremities.  Reflexes were 
3+ except for ankle jerk, which was 2+ bilaterally.  Gait was 
widened and slow using a walker, with mild left foot drop.  The 
examiner noted the results of the most recent EMG as detailed 
above.  

The examiner diagnosed CTS of the RUE, not related to the 
service-connected cervical myelopathy, and cervical myelopathy 
with non-specific polyneuropathy and other signs including 
hyperreflexia, increased muscle tone, generalized weakness and 
spastic gait.  The examiner stated that the cervical myelopathy 
caused neuralgia to be present but stated paralysis and neuritis 
were absent.      

On review of the evidence, the Board finds the Veteran's cervical 
spine disability more closely approximates the criteria for the 
current 30 percent evaluation.

Under the criteria in effect prior to September 26, 2003 
pertaining to limitation of motion of the cervical spine, the 
current 30 percent rating was warranted for moderate limitation 
of motion, and the higher 40 percent rating required severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).   

Prior to September 2003 the Veteran's cervical range of motion, 
as recorded in the VA examination in June 2003, showed 
significant impairment, but applying the more specific post-2003 
criteria of the General Rating Formula would result in 
continuation of the current 30 percent rating.  Prior to 
September 2003 there were no incapacitating episodes of record to 
warrant alternative rating for IVDS.

Turning to rating criteria after September 2003, the Veteran's 
cervical spine disability more closely approximates the criteria 
for the 30 percent rating under the General Rating Formula.  His 
measured forward flexion has not been worse than 25 degrees, even 
after repetition and allowing for pain; entitlement to the 
current 30 percent rating actually requires limitation of flexion 
to 15 degrees or less.  

The higher rating of 40 percent requires unfavorable ankylosis of 
the entire cervical spine, whereas in this case the Veteran's 
cervical spine is partially (not entirely) ankylosed in a neutral 
(not unfavorable) position.   

Also, since September 2003, the Veteran has cited only 1-2 days 
of incapacitating episodes associated with the cervical spine, 
which is not sufficient to make alternative evaluation for IVDS 
more beneficial to the Veteran. 

Finally, turning to neurological symptoms associated with the 
cervical spine disability, the Veteran is shown to have deficits 
in the LLE and LUE, but such disorders are separately compensated 
under DC 8515 and DC 8520, and those ratings are not on appeal 
before the Board.  

The Board cannot find on review of the file that there are any 
diagnostic codes applicable to the peripheral nerves that better 
approximate his cervical symptoms or that would be more 
beneficial to the Veteran.

In addition to the medical evidence above, the Board has 
considered the lay evidence in the form of the Veteran's 
correspondence to VA.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the Veteran full competence and 
credibility, nothing in his correspondence shows impairment more 
closely approximating the criteria for the higher rating, 
including his reported limitation of function during flare-ups.  

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

In this case, all of the manifestations of the Veteran's cervical 
spine disability and their resulting social and occupational 
impairment are contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not warranted.

In sum, under the rating criteria in effect before and after 
September 26, 2003, the Veteran's service-connected cervical 
spine disability has more closely approximated the criteria for 
the currently assigned 30 percent rating.  Accordingly, the 
criteria for the higher rating are not met and the claim must be 
denied.


Evaluation of Lumbosacral Spine Disability

Rating Criteria

Under the criteria in effect prior to September 26, 2003 
pertaining to limitation of motion of the lumbar spine, a rating 
of 10 percent was warranted for slight limitation of motion.  A 
rating of 20 percent was warranted for moderate limitation of 
motion.  A rating of 40 percent was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

As noted above, the rating schedule did not define "slight" 
versus "moderate" versus "severe" but VA may consider the 
criteria defining normal range of motion in effect since 
September 2003.  As applicable to the thoracolumbar spine, normal 
flexion is defined as forward flexion of 0 to 90 degrees, 
extension of 0 to 30 degrees, left and right lateral flexion of 0 
to 30 degrees, and left and right lateral rotation of 0 to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is to 240 degrees.  

The criteria for evaluation of IVDS under Diagnostic Code 5293 
(2003) are as detailed above.

Alternatively, under the criteria in effect prior to September 
26, 2003 pertaining to lumbosacral strain, a rating of 10 percent 
was warranted with characteristic pain on motion.  

A rating of 20 percent was warranted with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  

A rating of 40 percent was warranted for severe disability with 
listing of the entire spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with  osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply to the lumbosacral spine.  

A rating of 10 percent is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  

A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or muscle 
spasm or guarding is severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.




Analysis

As noted, the Veteran is separately compensated for hemiparesis 
of the LLE under DC 8520.  That rating is not on appeal before 
the Board.  

The Veteran's instant request for increased rating for his low 
back disability was received in April 2003.

The Veteran presented to the VA neurology clinic in November 2002 
complaining of left foot dragging, loss of balance and leg 
cramps.  He denied incontinence or dysuria.  The clinical 
impression was that of chronic low back pain syndrome, lumbar 
spondylosis with radiculopathy, right herniated disc at L4-5 and 
spinal stenosis.   However, an MRI of the lumbosacral spine was 
within normal limits.

The Veteran had a VA examination of the spine in June 2003.  The 
examiner did not have medical records for review.  The Veteran 
complained of low back pain characterized as "uncomfortable" in 
severity and variable in intensity.  Flare-ups were also variable 
in terms of severity, frequency and duration but were 
precipitated at night or with bending/turning.  He endorsed using 
a straight cane for ambulation and complained of unsteadiness, 
asserting he could walk less than one block.  

The Veteran stated he was employed as an airport supervisor and 
was on his feet a lot, which aggravated his pain.  

On examination, lumbosacral range of motion was forward flexion 
to 60 degrees (out of 90) with pain at 60 degrees, extension to 
20 degrees (out of 30) with pain, and bilateral lateral 
flexion/rotation to 30 degrees (out of 45) with pain at the end.  
Lumbosacral paraspinal muscles were tender to palpation.  

Neurological examination showed decreased sensation on the right 
in L4-5 distribution and decreased left lower extremity (LLE) 
muscle power to L4-5, and reflexes showed exaggerated deep tendon 
reflexes in the bilateral lower extremities.  There were no 
incapacitating episodes of IVDS associated with the lumbosacral 
spine.  The examiner diagnosed mechanical low back pain syndrome.

In June 2005 the Veteran complained to the VA clinic of pain from 
the lower back down the left leg to the toes, with paresthesias.  
He reported similar symptoms in the past, although the MRI in 
2002 was normal.  The pain had improved a bit since onset.  The 
impression was likely left lumbar radiculopathy, improving.

The Veteran had a VA MRI of the lumbar spine in July 2005 due to 
history of persistent lower back pain with radiation to the left 
leg.  MRI showed multilevel congenital spinal canal stenosis, 
multilevel DDD in the lower lumbar spine, moderate secondary 
central canal stenosis at L4/5 and bilateral neural foraminal 
stenosis most prominent at L4/5 and L5/S1.

A VA physical medical and rehabilitation (PM&R) note in March 
2006 noted complaint of a sharp pain bilaterally from the groin 
to the toes, left worse than right; the question was possible L5 
radiculopathy.  

The clinical impression was spasticity in both lower extremities 
resulting in spastic gait and weakness, but no evidence to 
indicate lumbar radiculopathy at present.  A VA neurologist 
endorsed left foot pain probably related to spasticity and 
doubtful for significant radicular component.
   
 The Veteran had a VA MRI of the lumbar spine in June 2008 due to 
complaint of left knee numbness around the knee and left knee 
weakness, rule out DDD.  The impression was that of 
developmentally narrowed canal, multilevel lumbar spondylosis and 
degenerative facet disease, slightly increased from the prior 
examination with increased moderate-to-severe central canal 
stenosis at L3-L4 and L4-L5.

The VA X-ray of the lumbar spine in September 2008 showed 
prominent degenerative changes of the lower lumbar facet joints 
and mild degenerative changes of the discs.

The VA CT of the lumbar spine in October 2008 showed congenital 
spinal canal stenosis with superimposed acquired central canal 
stenosis secondary to multilevel disc bulges most prominent at 
the L3/4, L4/5 and L5/S1 levels.

The Veteran presented to the VA neurology clinic in November 2008 
complaining of low back pain for the past 2 years, worse with 
walking and standing.  The Veteran could walk only one-half block 
before having to stop and rest due to back pain.  He endorsed 
numbness down to left leg, worse with ambulation, but denied true 
radiculopathy; he also denied any changes in bowel or bladder 
functions.  He was advised to consider laminectomy without 
fusion.  

However, the Veteran was discovered later to be a candidate for 
laminectomy with fusion, and he underwent L3 through L5 
laminectomy and fusion at VA in April 2009.  CT of the lumbar 
spine in April 2009 following the surgery showed postoperative 
changes.

The Veteran had a VA examination of the spine in May 2009.  The 
examiner reviewed the claims file and noted the Veteran's medical 
history in detail.  In terms of current lumbosacral symptoms the 
Veteran reported postoperative pain 6-7/10 in severity, described 
as sharp and worse with prolonged sitting; he endorsed a little 
improvement of left leg pain but continued to complain of left 
leg weakness.  He stated his symptoms were relatively steady and 
without flare-up.  He reported difficulty initiating a urine 
stream in the morning but denied other bladder incontinence; he 
also reported some constipation that was responsive to a stool 
softener.   

The Veteran reported having a cane at home but not feeling secure 
enough to relinquish use of a wheeled walker.  He endorsed using 
a back brace and stated he could walk at most one block.   He 
stated he needed help dressing, showering, cooking and shopping.  
He stated he had not worked since his lumbar spine surgery.  He 
was unable to participate in any sports.  He could drive a car 
but only on short-distance trips of 30 minutes or less.

The examiner could not perform range-of-motion testing due to the 
recent surgery and recommended retesting after six months to one 
year after the condition becomes stable

The examiner performed a neurologic evaluation noting decreased 
sensation to light touch in the L5-S1 dermatomes of the LLE.   
Motor examination showed no visible atrophy but showed increased 
tone with very tight hamstrings and heel cords.  Reflexes of the 
knees were hyperreflexive bilaterally.  The examiner diagnosed 
residuals of lumbar spondylosis and canal stenosis with 
radiculopathy, now status post lumbar laminectomy, and sacroiliac 
joint osteoarthritis.

The Veteran presented to the VAMC in North Carolina as a new 
patient in August 2009.  He reported his lumbar pain was almost 
entirely gone since surgery but endorsed right leg pain after 
prolonged sitting.  The spine had no paraspinous muscle spasm but 
was tender in the mid-lumbar on the midline; there was a long, 
well-healing midline lumbar scar.  Motor strength of the lower 
extremities was 5/5 bilaterally.  The clinical impression was 
that of status post lumbar fusion for stenosis.  

The Veteran presented for VA physical therapy in August 2009 
complaining of post-surgery loss of balance, increased back pain 
and inability to lift anything over 25 pounds.  He had last 
worked in March 2009 prior to surgery.  He was observed to wear a 
back brace and use a walker.  He complained of constant sharp, 
radiating back pain of 7-8/10 intensity.  The lower extremities 
had 5/5 strength.  Lumbar range of motion was not tested.  
Palpation produced spasms.  

The impression was that of increased muscle tightness, muscle 
spasms and decreased gait but good potential for rehabilitation.  
By October 2009 the Veteran had met his rehabilitation goals and 
was discharged from physical therapy to the home exercise 
program.  

A VA CT of the lumbar spine in October 2009 was worrisome for 
possible hardware loosening at L5.  It also showed post L3-L5 
spinal fusion and L3-S1 disc bulges, largest at L5-S1. 

The Veteran had another VA examination of the spine in October 
2009.  The examiner again reviewed the claims file and noted the 
Veteran's history in detail.  The Veteran complained of dull and 
aching lumbar pain with moderate flare-ups 3 times per week and 
lasting one day.  

During flare-ups, the Veteran required assistance with dressing 
and was more likely to confine himself to the house.   He 
reported 4 days of incapacitating episodes during the past year 
due to thoracolumbar symptoms, of which 2-3 were status post 
surgery.  

On examination, the thoracolumbar spine was ankylosed in neutral 
position associated with spinal fusion.  The thoracolumbar 
sacrospinal muscles showed atrophy, guarding, pain with motion, 
tenderness and weakness but no spasm.  Motor examination was 4/5 
for all extremities and sensory examination was 2/2 for all 
extremities.  

Reflexes were 3+ except for ankle jerk, which was 2+ bilaterally.  
Range of motion of the thoracolumbar spine was flexion 0 to 58 
degrees (10 to 58 after repetition) and combined range of motion 
was to 178 degrees (165 degrees after repetition) with the main 
limiting factor being pain.  

On review of the evidence, the Board finds the Veteran's 
lumbosacral spine disability more closely approximates the 
criteria for the current 20 percent evaluation.

Regarding the rating criteria in effect prior to September 2003, 
a rating higher than 20 percent requires severe limitation of 
motion (DC 5292) or, alternatively, severe disability with 
listing of the entire spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion (DC 5295).  
Prior to September 2003 the Veteran's thoracolumbar range of 
motion, as recorded in the VA examination in June 2003, showed 
significant impairment, but applying the more specific post-2003 
criteria of the General Rating Formula would result in 
continuation of the current 20 percent rating.  Prior to 
September 2003 there were no incapacitating episodes of record to 
warrant alternative rating for IVDS.

Turning to rating criteria after September 2003, the Veteran's 
lumbosacral spine disability more closely approximates the 
criteria for the 20 percent rating under the General Rating 
Formula.  His measured forward flexion has not been worse than 58 
degrees, even after repetition and allowing for pain, which is 
squarely within the criteria for the current 20 percent rating 
(flexion between 30 and 60 degrees).  

The higher rating of 40 percent requires forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine; in this case the forward 
flexion exceeds 30 degrees and the thoracolumbar spine is only 
partially ankylosed consistent with laminectomy of L3 through L5.

Also, since September 2003 the Veteran has cited only 1-2 days of 
incapacitating episodes associated with the lumbosacral spine 
(exclusive of post-surgery, for which he received a temporary 100 
percent rating).  Therefore, alternative evaluation for IVDS is 
not more beneficial to the Veteran. 

Finally, turning to neurological symptoms associated with the 
lumbosacral spine disability, the Veteran is shown to have 
deficits in the LUE, but such disorders are separately 
compensated under DC 8520 and that rating is not on appeal before 
the Board.  

The Board cannot find on review of the file that there are any 
diagnostic codes applicable to the peripheral nerves that better 
approximate his thoracolumbar symptoms or that would be more 
beneficial to the Veteran.

In addition to the medical evidence above, the Board has 
considered the lay evidence in the form of the Veteran's 
correspondence to VA.  However, even affording the Veteran full 
competence and credibility, nothing in his correspondence shows 
impairment more closely approximating the criteria for the higher 
rating, including his reported limitation of function during 
flare-ups.  

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  In 
this case, all of the manifestations of the Veteran's lumbosacral 
spine disability and their resulting social and occupational 
impairment are contemplated by the schedular criteria; therefore, 
referral of this case for extra-schedular consideration is not 
warranted.  Thun, 22 Vet. App. 111, 115.  

In sum, under the rating criteria in effect before and after 
September 26, 2003, the Veteran's service-connected lumbosacral 
spine disability has more closely approximated the criteria for 
the currently assigned 20 percent rating.  Accordingly, the 
criteria for the higher rating are not met and the claim must be 
denied.


	Evaluation of Left Knee Disability

Rating Criteria

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint. VAOGCPREC 
9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants 
a 10 percent evaluation for impairment to a slight degree, a 20 
percent evaluation for impairment to a moderate degree, and a 30 
percent evaluation for impairment to a severe degree.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.
  
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Painful motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under DC 5003, even though there is no actual 
limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).


Analysis

The Veteran's instant request for increased rating for his left 
knee disability was received in May 2002.

The Veteran had a VA examination of the joints in July 2003; the 
examiner did not have the medical record for review.  The Veteran 
complained of intermittent pain, stiffness, swelling and locking 
of the left knee, treated with analgesics.  He complained of 
flare-ups precipitated by prolonged ambulation.  He endorsed 
using a straight cane and only being able to walk less than one 
block following cervical spine surgery.  He endorsed occasional 
instability of the knee.  On examination the range of motion of 
the knees bilaterally was 0 to 120 degrees (normal), with the 
left knee being painful at full flexion.  The knee was tender 
anteriorly but stability was within normal limits.  An X-ray 
study of the left knee was also within normal limits.  The 
examiner diagnosed patellofemoral syndrome.

The Veteran had another VA examination of the knees in October 
2004; again the examiner did not have medical records for review.  
The Veteran again complained f intermittent stiffness, swelling, 
giving way and locking of the left knee.  He endorsed 
intermittent and variable flare-ups precipitated by ambulation or 
prolonged standing.  

The Veteran stated he could walk one quarter block before the 
onset of pain.  He stated he worked as a parking supervisor, 
which required him to handle coin machines and consequently 
aggravated the knee due to a lot of bending.  There were no 
additional limitations of function other than pain.  

The range of motion of the left knee was flexion to 100 degrees 
(out of 120) prior to onset of pain, with pain increasing on 
repetitive movement.  The knee was tender and there was guarding 
of movement.  The Veteran was observed to walk with a cane and to 
have an antalgic limp to the left.   The X-ray studies of both 
knees were within normal limits.  The examiner diagnosed 
bilateral patellofemoral syndrome, left worse than right.

The Veteran presented to the VA neurology clinic in March 2007 
complaining of a new pain in the knees, left worse than right.  
Examination was significant for spastic gait, marked lower 
extremity hyperreflexia and tenderness of the knees.  The 
clinical impression was stable cervical myelopathy and knee pain 
probably developing arthritis related to gait abnormality.  The 
VA X-ray studies of the knees in March 2007 showed an impression 
of decreased joint space, left slightly greater than right, 
possibly representing early degenerative disease.

Thereafter, a VA PM&R note in April 2007 diagnosed bilateral knee 
pain/tightness most likely secondary to pes anserine bursitis and 
hamstrings spasticity.  He was referred to physical therapy but 
was dropped in June 2007 for non-attendance.

The Veteran had a VA examination of the joints in May 2009.  The 
examiner reviewed the claims file and noted the history of the 
left knee disability in detail.  

The Veteran stated the left knee started getting worse in 2003, 
and described current sharp pain of 7/10 severity associated with 
weakness, clicking, stiffness, swelling, instability, 
fatigability and lack of endurance.  He denied heat, redness or 
locking.  

The Veteran endorsed flare-ups 2-3 times per month in which the 
pain would increase to 10/10 severity for 2-3 minutes.  Flare-ups 
were associated with damp weather and caused no additional 
functional impairment.  

The Veteran asserted that the left knee disability made it harder 
to descend stairs than to ascend.  He had a cane at home but felt 
steadier with a rolling walker.  He had a knee brace that he 
would occasionally wear.  He had not worked since his back 
surgery in April 2009.

The examination showed slight spastic quality to the gait with 
mild left foot drop.  There was no effusion to the knee.  Muscle 
bulk was normal but tone was increased in the left more than the 
right, with tight hamstrings and heel cords bilaterally but 
especially on the left.  Clarke's test and patella grind were 
positive in the left knee but not the right.  

The range of motion of the left knee was noted to be from -20 
degrees to 130 degrees with pain at the extremes; the examiner 
was not able to determine additional limitation of function due 
to pain, weakness, fatigability or lack of endurance.  The knee 
was stable.  Motor strength was 4/5.  The examiner diagnosed left 
knee patellofemoral syndrome and osteoarthritis.   

On review of the evidence, the Board finds the criteria for a 
rating in excess of 10 percent prior to May 21, 2009 are not met.  
The Veteran's flexion was at worst to 100 degrees prior to onset 
of pain, which is noncompensable under DC 5260.  His extension 
was at worst to 0 degrees, which is noncompensable under DC 5261.  
Although the Veteran did not have compensable limitation of 
motion prior to May 2009, his assigned 10 percent rating is 
appropriate under Lichtenfels.

Turning to symptoms effective from May 21, 2009, the Veteran's 
flexion of 130 degrees warrants noncompensable rating under DC 
5260, but his limitation of extension to -20 degrees warrants a 
30 percent rating under DC 5261.  Because these extremes were 
reached prior to onset of pain, additional compensation under 
DeLuca is not warranted. 

At no time before or after May 21, 2009 did the Veteran had 
instability of the knee demonstrated by examination, and in fact 
the examinations of record in July 2003, October 2004 and May 
2009 consistently found the knee to be clinically stable.  
Accordingly, separate compensation for instability under DC 5257 
is not warranted.

 In addition to the medical evidence, the Board has considered 
the lay evidence in the form of the Veteran's correspondence to 
VA.  However, even affording the Veteran full competence and 
credibility, nothing in his correspondence shows impairment more 
closely approximating the criteria for the higher rating, 
including his reported limitation of function during flare-ups.  

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In this case, all of the manifestations of the Veteran's left 
knee disability and their resulting social and occupational 
impairment are contemplated by the schedular criteria; therefore, 
referral of this case for extra-schedular consideration is not 
warranted.  Thun, 22 Vet. App. 111, 115.  

In sum, the Veteran's service-connected left knee disability has 
more closely approximated the criteria for the currently assigned 
10 percent rating prior to May 21, 2009 and the criteria for the 
currently-assigned 30 percent rating after that date.  
Accordingly, the criteria for the higher rating are not met and 
the claim must be denied.


ORDER

An increased evaluation in excess of 30 percent for the service-
connected cervical spine disability is denied.

An evaluation in excess of 20 percent for the service-connected 
low back disability is denied.  

An evaluation in excess of 10 percent for the service-connected 
patellofemoral syndrome of the left knee prior to May 21, 2009 
and evaluation in excess of 30 percent on and after that date is 
denied.


REMAND

Once a veteran submits evidence of a disability, makes a claim 
for the highest rating possible, and submits evidence of 
unemployability, an informal claim for Total Disability for 
Individual Unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  

The Court has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The Veteran in this case meets the schedular threshold for 
entitlement to consideration for a TDIU, and the evidence of 
record establishes that he has asserted being unemployed since 
surgery for his service-connected lumbosacral spine disability in 
April 2009.  Accordingly, the record reasonably established a 
request for TDIU that should be adjudicated by the RO as an 
integral part of the rating issues currently on appeal. 

To avoid prejudice to the Veteran, the RO or AMC should advise 
the Veteran and his representative of the elements to establish 
entitlement to a TDIU before adjudicating the claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should advise the Veteran and 
his representative of the elements required 
to establish entitlement to a TDIU and of 
the respective obligations of the claimant 
and VA to obtain such evidence, and should 
provide them with the appropriate period in 
which to respond.

The RO should also ascertain if the Veteran 
is in receipt of Social Security 
Administration (SSA) disability 
compensation for any service-connected 
disability, and if so should obtain such 
disability records and associate them with 
the claims file.  See Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. June 4, 2010) (holding 
that VA was not obligated to obtain SSA 
records when the SSA disability was granted 
for a disorder unrelated to the VA claim on 
review). 

2.  Then the RO should adjudicate the issue 
of entitlement to a TDIU in light of all 
the evidence of record. 

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  


 
____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


